      Case 8:20-cv-03290-PJM Document 82-3 Filed 12/22/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MARYLAND
                               Southern Division



ROBERT ROTHMAN, et al.,

                 Plaintiffs,              FILED UNDER SEAL

     -against-                            Case No. PJM-20-3290

DANIEL SNYDER,

                 Defendant.



   DECLARATION OF DANIEL M. SNYDER IN OPPOSITION TO PLAINTIFFS’
    EMERGENCY MOTION CONCERNING VIOLATION OF THE COURT’S
                    NOVEMBER 19, 2020 ORDER
         Case 8:20-cv-03290-PJM Document 82-3 Filed 12/22/20 Page 2 of 3



       I, Daniel M. Snyder, declare as follows:

       1.      I respectfully submit this declaration in opposition to Plaintiffs’ Emergency Motion

Concerning Violation of the Court’s November 19, 2020 Order.

       2.      I am the Chairman and Principal Owner of Washington Football, Inc. (“WFI”). I

provide this Declaration based on personal knowledge and would testify to the facts set forth herein

if called upon to do so.

       3.      Discussions between Plaintiffs and myself, through our respective representatives,

have been ongoing since Plaintiffs first provided me with a purported notice of their intent to sell

in October 2020.



                                              .

       4.      Neither my wife nor I have leaked any information about the negotiations or this

litigation to the press, either directly or indirectly. I also do not believe that any of my advisors,

who all understand the importance to me of keeping these negotiations confidential, have leaked

any such information to the press.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is correct and true.



Dated: December 22, 2020


                                                  Daniel M. Snyder




                                                    2
Case 8:20-cv-03290-PJM Document 82-3 Filed 12/22/20 Page 3 of 3
